PER CURIAM.
After a thorough review of the briefs and record in this cause, it is our opinion that the final judgment from which this appeal was taken should be affirmed on the authority of: County of Brevard v. Woodham, Fla.App.1969, 223 So.2d 344; McCormick v. City of Pensacola, Fla.App. 1968, 216 So.2d 785; City of Miami Beach v. Lachman, Fla.1953, 71 So.2d 148; City of Miami v. Zorovich, Fla.App.1967, 195 So.2d 31 (cert. den. Fla.1967, 201 So.2d 554); and City of St. Petersburg v. Aikin, Fla.1968, 217 So.2d 315.
*170We reject the appellee’s contention that Ch. 67-1833, Laws of Florida, Special Acts, 1967, provides the sole means whereby the constitutional validity of an Orlando zoning ordinance may be subjected to judicial review. See Harris v. Goff, Fla.App.1963, 151 So.2d 642, and 30 Fla.Jur., Statutes, § 106.
Affirmed.
CROSS, C. J., and WALDEN and REED, JJ., concur.